12 Cal. App. 2d 711 (1936)
PACIFIC STATES SAVINGS AND LOAN COMPANY (a Corporation), Appellant,
v.
AUGUST VOGEL et al., Respondents.
Civ. No. 10256. 
California Court of Appeals. Second Appellate District, Division One.  
March 26, 1936.
 John L. Mace for Appellant.
 R. Lee Heath for Respondents. *712
 The Court.
 The record herein discloses that in an action to recover a deficiency existing after a trustee's foreclosure sale of real estate under a deed of trust securing a promissory note, a general demurrer was sustained to the complaint; and the plaintiff has appealed from the judgment of dismissal thereafter entered. [1] Counsel have stipulated that this appeal "may be submitted upon the rule in Brown v. Ferdon, 5 Cal. 2d 226 [54 PaCal.2d 712]". Under the rule in that case the note and deed of trust here in question, having been executed and delivered prior to the effective date of section 2924 1/2 of the Civil Code, are not subject to the provisions of said section. The judgment is therefore reversed.